Exhibit 2.1 AGREEMENT OF MERGER DATED AS OF DECEMBER 30, 2008 between PREMIER FINANCIAL BANCORP, INC. and ABIGAIL ADAMS NATIONAL BANCORP, INC. Exhibit 2.1 - Continued TABLE OF CONTENTS Page Section 1. Merger 1.1 General Effect of Merger; Assets 2 1.2 Liabilities of Surviving Company 2 1.3 Name, Directors and Officers of Surviving Company 2 1.4 Offices, Policies of Surviving Company 3 1.5 Capital Structure of Surviving Company 3 1.6 Change in Method of Effecting Acquisition 3 Section 2. Conversion, Exchange and Cancellation of Shares 2.1 General 4 2.2 Stock Consideration and Payment for Fractional Shares 4 2.3 Manner of Exchange 4 2.4 Fractional Shares 5 2.5 Lost Certificates 5 2.6 Stock Options 5 Section 3. Representations, Warrantis and Covenants of Premier 3.1 Organization, Standing and Authority 7 3.2 Capital Structure 7 3.3 Premier Subsidiaries 8 3.4 Authority 9 3.5 Premier Financial Statements 9 3.6 Allowance for Possible Loan Losses 10 3.7 Accuracy of Annual Reports 10 3.8 Absence of Undisclosed Liabilities 10 3.9 Tax Matters 10 3.10 Loans 11 3.11 Properties 11 3.12 Compliance with Laws 12 3.13 Employee Benefit Plans 12 3.14 Commitments and Contracts 12 3.15 Labor 13 3.16 Material Contracts Furnished 13 3.17 Material Contracts 13 3.18 Material Contract Defaults 13 3.19 Legal Proceedings 14 3.20 Absence of Certain Changes or Events 14 3.21 Reports 14 ii Exhibit 2.1 - Continued 3.22 Investments 14 3.23 Securities Portfolio 15 3.24 Environmental Matters 15 3.25 Preparation of Registration Statement On Form S-4/Accuracy of Proxy Statement 15 3.26 Interim Company Formation; Adoption Agreement 15 3.27 Filing of Application to Merge 15 3.28 Best Efforts 16 3.29 Conduct of Business - Acquisitions 16 3.30 Conduct of Business - Affirmative Covenants of Premier 16 3.31 Directors and Officers Indemnification and Insurance 17 3.32 Stock Listing 18 Section 4. Representations, Warranties and Covenants of Adams 4.1 Organization, Standing and Authority 19 4.2 Capital Structure 19 4.3 Subsidiaries 19 4.4 Authority 20 4.5 Adams Financial Statements 20 4.6 Accuracy of Annual Reports 20 4.7 Allowance for Possible Loan Losses 20 4.8 Absence of Undisclosed Liabilities 21 4.9 Tax Matters 21 4.10 Loans 22 4.11 Properties 22 4.12 Compliance with Laws 22 4.13 Employee Benefit Plans 23 4.14 Commitments and Contracts 23 4.15 Labor 24 4.16 Material Contracts Furnished 24 4.17 Material Contracts 24 4.18 Material Contract Defaults 24 4.19 Legal Proceedings 25 4.20 Absence of Certain Changes or Events 25 4.21 Reports 25 4.22 Accuracy of Proxy Statement 25 4.23 Investments 25 4.24 Securities Portfolio 26 4.25 Environmental Matters 26 4.26 Best Efforts 26 4.27 Conduct of Business – Negative Covenants of Adams 26 4.28 Conduct of Business – Affirmative Covenants of Adams 27 iii Exhibit 2.1 - Continued Section 5. Indemnification and Confidentiality 5.1 Access and Information 30 5.2 Furnishing Information and Indemnification 30 5.3 Confidentiality 31 5.4 Updates to Information 31 Section 6. Conditions Precedent (a) Governmental Approvals 32 (b) Shareholder Approval 32 (c) Registration Statement 32 (d) Issuance of Premier Preferred Stock Pursuant to CPP 32 (e) No Divestiture or Adverse Condition 33 (f) Accuracy of Representations and Warranties; Performance of Obligations and Covenants - Premier 33 (g) Accuracy of Representations and Warranties; Performance of Obligations and Covenants – Adams 33 (h) Opinion of Counsel for Adams 33 (i) Opinion of Counsel for Premier 35 (j) Less than 20% Dissenters 36 (k) Tax Ruling or Opinion Letter 37 (l) Absence of Material Adverse Changes - Premier 37 (m) Absence of Material Adverse Changes – Adams 38 (n) Consent of Premier Lenders 38 (o) Consent of Adams Lender 38 (p) No Excess Parachute Payment 38 (q) Fairness Opinion - Adams 38 (r) Fairness Opinion- Premier 38 (s) Compliance with Written Agreement 39 Section 7. Closing Date and Effective Time 7.1 Closing Date 40 7.2 Effective Time 40 Section 8. Termination of Agreement 8.1 Grounds for Termination 41 8.2 Effect of Termination 42 8.3 Return of Information 42 Section 9. Waiver and Amendment 43 Section 10. Meeting of Shareholders of Traders 44 iv Exhibit 2.1 - Continued Section 11. Rights of Dissenting Shareholders 45 Section 12. Miscellaneous 12.1 Public Announcements 46 12.2 Brokers and Finders 46 12.3 Disclosed In Writing 46 12.4 Entire Agreement 46 12.5 Counterparts 46 12.6 Invalid Provisions 46 12.7 Notices 46 12.8 Headings 47 12.9 Expenses 47 12.10 Governing Law 47 12.11 No Assignment 47 12.12 Effectiveness of Agreement 47 12.13 Further Acts 48 12.14 Representations and Warranties Not to Survive 48 12.15 Disclosure Letter 48 v Exhibit 2.1 - Continued AGREEMENT OF MERGER THIS AGREEMENT OF MERGER (hereinafter sometimes referred to as the "Agreement”), made and entered into as of the 30th day of December, 2008, by and between PREMIER FINANCIAL BANCORP INC. (“Premier”) and ABIGAIL ADAMS NATIONAL BANCORP, INC. (“Adams”); W I T N E S S E T H: WHEREAS, Premier is a corporation duly organized and validly existing under the laws of the Commonwealth of Kentucky and a registered bank holding company, with its principal executive office and place of business located in the City of Huntington, County of Cabell and State of West Virginia, with authorized capital stock consisting of 10,000,000 common shares, no par value per share (“Premier Common Stock”), of which 6,392,772 shares are currently outstanding and 1,000,000 preferred shares, no par value per share, none of which are currently outstanding (“Premier Preferred Stock”); and WHEREAS, Adams is a corporation duly organized and validly existing under the laws of the State of Delaware and a registered bank holding company, with its principal executive office and place of business located in Washington, D.C., with authorized capital stock consisting of 5,000,000 common shares, par value $0.01 per share (“Adams Common Stock”), of which 3,463,569 shares are currently outstanding; and WHEREAS, Premier and Adams have agreed to the merger of Adams with Interim Company (defined below) so that upon consummation of the merger Adams will be a wholly-owned subsidiary of Premier; and WHEREAS, the Board of Directors of Premier has approved this Agreement, authorized the execution hereof in counterparts, and directed that it be submitted to its shareholders for approval, ratification and confirmation; and WHEREAS, the Board of Directors of Adams has approved this Agreement, authorized the execution hereof in counterparts, and directed that it be submitted to its shareholders for approval, ratification and confirmation; and WHEREAS, Premier has agreed to cause a new Delaware corporation to be organized which shall be named Adams Acquisition Company, or such other name as Premier may determine (“Interim Company”), with its initial principal office and place of business to be located in Washington, D.C., and all shares of its capital stock to be owned by Premier; and WHEREAS, Premier has agreed to cause Interim Company to approve this Agreement and authorize the execution of an
